DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 5 July 2019.
Claims 1-9 are currently pending and being examined. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ALL ELEMENTS of Claims 5-9 must be shown or the feature(s) canceled from the claim(s). Additionally, Figure 3 the reference numbers are completely illegible, new corrected drawings using solid black uniform type and solid black lines are required. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. The specification is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims list a plurality of parts with no mention of relation to others or the apparatus as a whole and the specification and drawings fail to describe the combination of the parts or their 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary 
The claims are replete with errors, below are a few examples and is not exhaustive. 
In regards to Claim 4, recites “wherein a compensation roller (21) is provided behind the first conveying roller A (5)”, however 21 is the pull-out roller and is not behind conveying roller 5. There is no compensation roller shown in the drawings either. Examiner will interpret it as a roller that is adjusted based on the proximity switch. 
In regards to Claims 5-9, recites elements that are not shown in the figures and the specification merely recites the claim language, therefore Examiner is unsure what the Applicant is trying to Claim making them indefinite and difficult to reject. 
In regards to Claim 5, recites an ultrasonic device, what is the purpose for this? Where is it located? What kind of ultrasonic device? The specification and drawings does not shed any light on what the purpose of this device is or what it is supposed to accomplish. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tomic (US 2003/0162643) in view of Recami (US 7,775,476).

In regards to Claim 1, Tomic teaches a multi-function zipper inspection machine, comprising: an unwinding (1) (“A single roll of film can be provided, and then slit in-line to provide film to each of lanes "a" and "b". A series of tensioners, floating idler rolls, dancers, or other mechanisms can be used to help regulate the tension on film 110 from the point where film 110 is unwound to where the zipper closure is attached.” ¶[0031]), a pull-out roller (21) (drum 130 and/or idler roller 135 and/or nip roll 251), an first variable frequency motor A (15) (“Still referring to FIG. 7, a second nip roll 252 is positioned after dancer section 240. Second nip roll 252 controls the speed of film web 210 through first compensation section 300 (FIGS. 5 and 8), from between nip roll 252 and compensating rollers 340 (FIGS. 5 and 8). The motor driving second nip roll 252 can be a variable speed servo motor, and preferably can move nip roll 252 both forwards and backwards.” ¶[0046]), a first swing roller (4) (dancer section 240; Fig. 7), a first conveying roller A (5) (second nip roll 252), a dotted hole punching device (7) (punch 525; Fig. 10), a lateral up zipper device (8) (slider applicator 550), a heat sealing device (9) (first and second preseal bars 610, 620; Fig. 11), a cooling device (10) (solidify the attachment areas of profiles 22, 24 to film 110, cool air or other chilling methods can be used to harden the melted or tackified material.” ¶[0036]), a color mark detecting device (6) (410 Fig. 9; “a second photo eye 410, which again monitors any indicia on film web 210” ¶[0054]), a second conveying roller B (12) (third nip roller 453; Fig. 5), a (compensating rollers 340; Fig. 8), a second variable frequency motor B (18) (“A second compensation section 400, depicted in FIGS. 5 and 9, also carefully monitors and controls the speed of film web 210. Second compensation section 400 includes a second photo eye 410, which again monitors any indicia on film web 210, and provides a signal to compensating rollers 340 (FIG. 5), third nip rolls 453, or both.” ¶[0054]); a first potentiometer A (19) (“A sensor device 145, shown in phantom in FIG. 6, can be used to monitor the attachment of first and second mating profiles 22,24 to film 110. Sensor device 145 can be an optical system, a mechanical system, or a combination thereof. An example of a combination system that can be used is a pair of arms that contact the surface of film 110 in close proximity to each of the mating profiles 22, 24. If the continuous attachment of a profile to the film is interrupted, the arm falls from its position, tripping an optical sensor.” ¶[0037], full paragraph in US6,770,018 col. 6 l. 15-23) and a second potentiometer B (20) (“In FIG. 7, film tracking device 230 senses the lateral position of film web 210; in FIG. 5, film tracking device 230 senses the lateral position of film webs 210a, 210b.” ¶[0044]) are respectively provided above the first swing roller (4) and the second swing roller (11) to transmit up and down swing amplitude data of the first swing roller ( 4) and the second swing roller (11) (“film tracking device 230 can provide some tension control of film 210. Nip roll 251 pulls film 210 through film tracking device 230. In some embodiments, nip roll 251 is the device that provides the movement of the film through film and profile production area 100.” ¶[0044]) respectively to the first variable frequency motor A (15) and the second variable frequency motor B (18) (¶[0044]-[0046]), so as to (¶[0037]) and respectively, the dotted hole punching device (7), the lateral up zipper device (8), the heat sealing device (9), the cooling device (10) and the color mark detecting device (6) are respectively provided between the first conveying roller A (5) and the second conveying roller B (12); wherein the lateral up zipper device (8), the heat sealing device (9) and the cooling device (10) are all connected with a main motor (17) (Fig. 5).
Tomic does not expressly teach a rewinder. 
However, Recami teaches a rewinder (“a rewinding machine, generally indicated 1, comprises a support frame 2, a supply device 3 for supplying cores 5 to a winding assembly 4, as well as means 6 for supplying web material 7 to be wound onto the cores to form rolls 8 (FIG. 2a).” col. 3 l. 16-20). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Tomic, by incorporating a rewinder as taught by Recami. The modification would provide the benefit of rolling up a finished product in a controlled and efficient way on a core, so that the finished product can be efficiently shipped to a packaging facility. 

In regards to Claim 2, Tomic as modified by Recami teaches the multi-function zipper inspection machine, as recited in claim 1, wherein a spread roller (3) (roller 155 and/or nip roller 251) is provided between the pull-out roller (21) and the first swing roller (4) (Figs. 5-7).

In regards to Claim 4, Tomic as modified by Recami teaches the multi-function zipper inspection machine, as recited in claim 1, wherein a compensation roller (21) (340) is provided behind the first conveying roller A (5) (252), and a proximity switch (16) (first photo eye 310) is provided adjacent to the compensation roller (21) to control a length of a plastic film conveyed between the first conveying roller (5) and the second conveying roller (12) (“In FIG. 8, first compensation section 300 includes a first photo eye 310, which monitors any indicia on film web 210 and provides a signal to control second nip roll 252, compensating rollers 340, or both. FIG. 5 shows first photo eye 310a for lane "a" and first photo eye 310b for lane "b".” ¶[0049]).

In regards to Claim 7, Tomic as modified by Recami teaches the multi-function zipper inspection machine, as recited in claim 1, wherein the hot knife comprises an upper hot knife (8041) and a lower hot knife (8042); the cutter comprises an upper cutter (8021) and a lower cutter (8022) (“cutting area 700, where a heated knife, blade, die, or the like seals and separates individual packages (shown as packages 10a and 10b in FIG. 5).” ¶[0068]).

In regards to Claim 8, Tomic as modified by Recami teaches the multi-function zipper inspection machine, as recited in claim 1. 
Tomic as modified Recami does not expressly teach wherein the multi-function zipper inspection machine adopts a PLC control system to continuously and laterally heat-seal the zipper to a film according to a set program interval.
. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tomic in view of Recami, further in view of Nussbaum (US 3,220,627).

In regards to Claim 3, Tomic as modified by Recami teaches the multi-function zipper inspection machine, as recited in claim 1.
Tomic as modified by Recami teaches wherein a magnetic particle clutch (14) is provided on an end portion of the unwinding (1), a dancing roller (2) is provided between the pull-out roller (21) and the swing roller (4), wherein the dancing roller (2) controls a degree of tightness of the magnetic powder clutch (14) according to a film force detected.
Nussbaum teaches a magnetic particle clutch (14) (magnetic clutch 31 or 32; Fig. 2) is provided on an end portion of the unwinding (1) (feed drum 5; Fig. 1), a dancing roller (2) is provided between the pull-out roller (21) (guide rollers 3 and/or 4) and the swing roller (4) (at least roller 9), wherein the dancing roller (2) (jockey roller 8) controls a degree of tightness of the magnetic powder clutch (14) according to a film force detected (“the pivotable arm 35 carrying jockey roller 8 is arranged to engage a fixed switch contact 36 which, through a connection 47, controls a relay 45 and, through this, the brushes 46 and slip rings 48 connecting clutches 31 and 32 to their electrical supply.” col. 2 l. 51-55).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Tomic as modified by Recami, by using a magnetic clutch, as taught by Nussbaum, for preventing uncontrollable slipping and continuous adjusting of the film based on real time conditions. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tomic in view of Recami, further in view of Yamasumi (JP2013132852, references made to translation provided).

In regards to Claims 5-6, Tomic as modified by Recami teaches the multi-function zipper inspection machine, as recited in claim 1, wherein the lateral up zipper device (8) (slider applicator 550). 
Tomic as modified by Recami does not expressly teach comprises: the lateral up zipper device (8) comprises an ultrasonic device (800), a pulling zipper servo (801), and a cutter servo (802), a sending zipper servo (803) and a hot zipper servo (804) which are provided along a running position of a film; wherein the pulling zipper servo (801) respectively drives a guiding wheel and a conveying wheel via a first belt A (8011) and a second belt B (8023) to convey a zipper, a cutter is provided between the guiding wheel and the conveying wheel, wherein the cutter is connected with the cutter servo (802); the sending zipper servo (803) drives a fixed wheel (8032) via a third belt C (8031), a 
However, Yamasumi teaches the lateral up zipper device (8) comprises an ultrasonic device (800), a pulling zipper servo (801) (4a,4b and/or 4c,4d), and a cutter servo (802) (cutting part 5), a sending zipper servo (803) (6) and a hot zipper servo (804) (7a) which are provided along a running position of a film; wherein the pulling zipper servo (801) respectively drives a guiding wheel and a conveying wheel via a first belt A (8011) (4c) and a second belt B (8023) (4d) to convey a zipper, a cutter is provided between the guiding wheel and the conveying wheel, wherein the cutter is connected with the cutter servo (802) (5); the sending zipper servo (803) drives a fixed wheel (8032) via a third belt C (8031), a top portion of a mechanical arm (8035) (8) is connected with the third belt C to reciprocate along a mechanical slideway (8032) under driven of the third belt C (8031), a mechanical hand (8034) (8b) is provided on a front end of the mechanical arm (8035) to send the zipper to a hot knife on a side, wherein the hot knife is connected with the hot zipper servo (804).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Tomic and Recami, by incorporating a zipper applicator as taught by Yamasumi. The modification would provide the ability to apply a zipper to a bag and being able to cut the zipper shorter than the width of a packaging film and supply it to the bag . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tomic (US 2003/0162643) in view of Recami (US 7,775,476), further in view of Nussbaum (US 3,220,627) and Yamasumi (JP2013132852, references made to translation provided).

In regards to Claim 9, see rejections to Claims 1-8 in combination above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KATIE L GERTH/Examiner, Art Unit 3731 

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731